—Appeal by defendant from a judgment of the Supreme Court, Westchester County (Stolarik, J., at plea; Ingrassia, J., at sentence), rendered August 3, 1984, convicting him of rape in the first degree, sodomy in the first degree, and coercion in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
*916We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Bracken, Weinstein, Lawrence and Hooper, JJ., concur.